Order entered December 11, 2015




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00826-CR

                            QUIENCY LAJOSHUA DAVIS, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 219th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 219-82308-2014

                                           ORDER
        The Court REINSTATES the appeal.

        On November 24, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 10, 2015, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeal, we

VACATE the November 24, 2015 order requiring findings.

        We GRANT the December 10, 2015 extension motion and ORDER appellant’s brief

filed as of the date of this order.



                                                     /s/   LANA MYERS
                                                           JUSTICE